



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Mohammad, 2019 ONCA 473

DATE: 20190610

DOCKET: C63836

Feldman, van Rensburg and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Hussein Mohammad

Appellant

Richard Addelman, for the appellant

Roger A. Pinnock, for the respondent

Heard and released orally: June 6, 2019:

On appeal from the conviction entered on September 27,
    2016 and the sentence imposed on May 5, 2017 by Justice J. Bourgeois of the Ontario
    Court of Justice.

REASONS FOR DECISION

[1]

The appellant submits that the trial judge erred in finding him a party
    to the use of a firearm in the course of a drive-by shooting.

[2]

We disagree.

[3]

The evidence at trial was largely undisputed. The appellant was driving a
    car when the passenger in the front seat fired a single shot into the door of
    the vehicle next to him. Following the shooting, the appellant drove evasively
    in fleeing the scene.

[4]

The appellant says that the trial judge wrongly concluded that he had the
    requisite
mens

rea
for party liability concerning the use of
    the firearm. There was no evidence that he knew of the guns or the shooters
    intention until moments before the shooting, so his actions cannot be said to
    have aided or abetted the shooter. He says, further, that the trial judge
    misapprehended the evidence concerning the appellants driving.

[5]

The trial judge found that the appellant knew what was going to happen
    at least moments before the shooting, and assisted by driving his car
    alongside the victims vehicle, before driving away evasively. These findings
    were amply supported by the evidence and are sufficient to establish party
    liability under s. 21(1) of the
Criminal

Code
.

[6]

We see no misapprehension of the evidence. The appellant is in essence
    making an unreasonable verdict argument. However, it is clear from the trial
    judges reasons that she accepted that the only reasonable inference on the
    evidence was that the appellant had the requisite knowledge to be a party to
    the offence before it occurred.

[7]

The appeal is dismissed.

K. Feldman J.A.

K. van Rensburg J.A.

Grant Huscroft J.A.


